PER CURIAM.
Robert Marrero petitions for habeas corpus, asserting five claims of ineffective assistance of appellate counsel. Only one claim merits discussion. As Marrero argues, the sentencing documents relating to his two sexual battery convictions erroneously indicate the imposition of a twenty-five-year minimum mandatory sentence for use of a firearm pursuant to section 775.087(2)(a)3., Florida Statutes, as well as the properly imposed twenty-five-year minimum mandatory sentence for dangerous sexual felony offenders. See § 794.0115, Fla. Stat. (2009).
As there was no finding that Marrero used a firearm during the commission of these offenses, we order that the trial court correct the sentencing documents relating to the sexual battery charges by deleting the firearm minimum mandatory, leaving only the dangerous sexual felony offender minimum mandatory sentence. Marrero has not demonstrated entitlement to any other relief.
PETITION GRANTED IN PART; CORRECTION OF SENTENCING DOCUMENTS ORDERED.
GRIFFIN, LAWSON and BERGER, JJ., concur.